From: Ulysses T. Ware
Ta: The Hon. William H. Pauley, ifl

Date: June 11, 2021

RE: Filing the enclosed pleadings on the 04cr1224 and 05cr1115 (SDNY) dockets.

Judge Pauley:

Please fife the enclosed pleadings:

Cross-Petitioners’ Sureties Verified Fed. R. Crim. P. Rule 46(g)
Cross-Motion to Exonerate Cash Bail, Challenge to the Court’s Article Il! Subject
Matter Jurisdiction, and Response in Opposition to the Government’s May 12,

2021, Dkt. 250 Purported 28 USC 2044 Motion.

on the applicable dockets.
In the future, please serve Mr. Ware via email at utwareQQ7@gmail.com with all of your orders

or directives entered in this matter, due to the slowness of the U.S. Mail.

Mr. Ware and the estate of Mary S. Ware will file a brief in opposition to the Government's Dkt. #250
not later than June 20, 2021.

/s/ Ulysses T. Ware

HMiypes9. Ma

 

 
Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY)

Submitted on June 11, 2021, by:

‘Fs sses T. War f
Ulysse T. Ware, individually, and as
the iégal representative for the estate
of third party surety Mary S. Ware.
123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260 phone

utware0G?7 @gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

United States of America, et al.,
Plaintiff, Petitioner,
Cross Respondent,

Vv.

Ulysses T. Ware, et al.,
Defendant, Respondent,
And Cross Petitioner.

Cross-Petitioners’ Sureties Verified Fed. R. Crim. P. Rule 46(g)
Cross-Motion to Exonerate Cash Bail, Challenge to the Court’s Article III Subject
Matter Jurisdiction, and Response in Opposition to the Government’s May 12,

2021, Dkt. 250 Purported 28 USC 2044 Motion.

Comes now Ulysses T. Ware, (“Mr. Ware”), and the estate of third party surety Mary S. Ware, {the
“Bail Sureties” or “Cross-Petitioners”’), and files this their joint Rule 46{g) cross-motion for bail
exoneration in the District Court for adjudication; and request for an in court evidentiary hearing to cross-

examine and assess the credibility of witnesses; and resolve all disputed issues of material fact.

Page 1 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY)
Submitted on June 11, 2021 by:

/sL-Ulysses T. Ware, -

Sf levies co. Mee
Ulysses’. Ware, individually, and as
the legal representative for the estate
of third party surety Mary S. Ware.
123 Linden Blvd.

Suite 9-L

Brooklyn, NY 11226

(718) 844-1260 phone

utware007 @gmail.com

IN FHE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

United States of America, et al.,
Plaintiff, Petitioner,
Crass Respondent,

Vv.

Ulysses T. Ware, et al.,
Defendant, Respondent,
And Cross Petitioner.

Declaration of Ulysses T. Ware personally and as the legal representative of the estate
of third party surety Mary S. Ware.

 

|, Ulysses T. Ware, under oath, subject to the penalty of perjury, having personal knowledge of
the facts, hereby this 11th day of June 2021, in the city of Brooklyn, NY, set my hand and seal and
make this Declaration of fact personaily and as the legal representative of the estate of third
party surety Mary S. Ware, and pursuant to 28 USC 1746 state the following facts:

“You shall know the truth and the truth shall set you free.” John 8:32.

Page 2 of 49
June 11, 2021
Rule 46(g} cross-motion for cash bail exoneration.
Witnesses to be subpoenaed and called to give fact testimony at the evidentiary hearing
to resolve issues of disputed material facts regarding the truth, the veracity and credibility of the
statements within AUSA Melissa A. Childs’ false Declaration dated May 12, 2021, filed at Dkt. 251
in 04cr1224 and O5cr1115 (SONY) and her memorandum of law and other filings submitted and

signed pursuant to Fed. R. Civ. P. 11(b){1-4):

William H. Pauley, Ell Melissa A. Childs Audrey Strauss
Alexander H. Southwell Steven D. Feldman Nicholas 5S. Goldin
Michael J. Garcia David N. Kelley Katherine Polk-Failla
Sarah E. Paui Maria E. Douvas Preet Bharara
Steven R. Peikin Peter W. Hail Barbara S$. Jones
Ari Rabinowitz Kenneth A. Zitter Alpha Capital, AG (Anstalt)
Andrew L. Fish Jeffrey B. Norris Spencer C. Barasch
FINRA
I.
A. Summary of the Argument.
1. Petitioners-Sureties argue that the Government’s 28 USC 2044 claim is moot for lack of

Article ill subject matter jurisdiction over the proceedings, to wit, Petitioners-Sureties assert that
28 USC 2044 “shall not apply to any third party surety”! thus, the United States lacks Article III

standing, i.e., a concrete injury in fact regarding the $25,000.00 cash collateral deposited by the

 

+See Exhibit #9,

Page 3 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
estate of third party surety Mary S. Ware on or about June 7, 2007, with the District Clerk to
secure bail for Ulysses T. Ware. The claim is moot. The Court is required to immediately exonerate
the $25,000.00 cash collateral owned by the estate of third party surety Mary S. Ware pursuant
to Fed. R. Crim. P. Rule 46(g) and order the Clerk to immediately return said cash collateral! plus
accrued interest to the attn, of Ulysses T. Ware,

2, Petitioners-Sureties further argue that the District Courts,? generally, currently, at this
stage of the proceedings’, lack the constitutionally required live Article Ill case or controversy
regarding their respective proceedings: all proceedings, issues, facts, and claims required to
resolve the Government's 28 USC 2044 claim have already been actually or necessarily resolved
by final order-judgment’ or final judgment? in favor of Ulysses T. Ware, (the “Prevailing Party”),

actually in 02cv2219 (SDNY),® and necessarily in 04cr1224 (SDNY); actually in O7-5670cr (XAP) (2d

 

2 Q2cv2219 (SDNY), 04cr1224 (SDNY), and O5cr1115 (SDNY).

3 Article Ill federal courts are required to have subject mater jurisdiction over all elements, issues, facts,
and claims at all stages of their proceedings. Furthermore, the District Courts 04cr1224 and O5cr1115
currently lack personal jurisdiction over Ulysses T. Ware, {i} by application of the absolute finality of the
Double Jeopardy Clause triggered on November 7, 2008, pursuant to the USAG’s Article it Appellate
Political Decision to dismiss with prejudice Gev.-i; and, {ii) by Judge Sand’s December 20, 2007, Dkt 90,
dismissal with prejudice of the 02cv2219 (SDNY) lawsuit; and necessarily, abrogation and annulment of
the 04cr1224 indictment’s charges. Cf., Exhibit #7.

* See Exhibit #7; December 20, 2007, Dkt. 90, Rule 41(a)(2) superseding final order-judgment entered in
favor of GPMT, Ulysses T. Ware, and the Landers, (the “Prevailing Parties”).

> See Exhibit #8: 07-5670cr (XAP) final judgment entered in favor of Ulysses T. Ware, (the “Prevailing
Party”}.

® See n.3, supra.

Page 4 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Cir.},” and necessarily in OScri115 (SDNY}.8 The Government’s 28 USC 2044 claim is moot and
prohibited by res judicata.

3, Petitioners-Sureties further contend that the District Courts (04cr1224 and O5cr1115)
currently lack all personal jurisdiction over Ulysses T. Ware and the estate of Mary S. Ware to
conduct any 28 USC 2044 claim adjudication, or other Article |! adjudication based on moot and
abrogated judgments obtained through fraud and other criminal acts committed by William H.
Pauley, ill, Robert W. Sweet, Leonard B. Sand, Alexander H. Southwell, unregistered broker-
dealers Alpha Capital, AG,? Stonestreet, L.P., Amro International, S.A., Markham Holdings, Ltd.,
LH Financial Services, Ari Rabinowitz, Ari Kluger, and others both known and unknown. The
Government’s 28 USC 2044 claim is moot and void ab initio.

B. Statement of the Case.

1. Petitioners-Sureties hereby disputes and challenges as incomplete, fraudulent, false and

misleading, and omitted material facts to such an extent the contents of paragraphs 3-7 of AUSA

 

7 See n.5, supra.

8 The Court of Appeals August 18, 2009, superseding final judgment entered in 07-5670cr (XAP} (2d Cir.),
Gov.-l, (see Exhibit #8} actually and necessarily resolved all issues, facts, and claims with respect to R-1,
R-2, and R-3 (see Exhibit #3) in favor of Ulysses T. Ware; triggered res judicata, collateral estoppel and
terminated the Court of Appeals and the District Court’s Article [If subject matter jurisdiction over the
facts, issues, and claims resolved, actually or necessarily, by R-1, R-2, and R-3. Moreover, the Double
Jeopardy Clause’s absolute finality was triggered on November 7, 2008, by the USAG’s Article !| Appellate
Political Decision to terminate and dismiss with prejudice the Government 07-5670cr (XAP} {2d Cir.} Rule
28.1 cross-appeal of R-1, R-2, and R-3, (see Exhibit #4).

aSee Exhibit #10: FINRA’s April 21, 2021, email confirmed that Alpha Capital, AG (the plaintiff in O2cv2219
SDNY lawsuit} was never registered with FINRA or the SEC as a lawful broker-dealer; and accordingly,
the proceedings, orders, and judgments entered in 02cv2219 (SDNY} all are null and void ab initio; and
by necessary implication ail indictments, proceedings, judgments of conviction, sentences, fines, or special
assessments entered in 04cr1224 are null and void ab initio as a matter of law.

Page 5 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Melissa A. Childs’ Declaration dated May 12, 2021, filed as Dkt 251 in O5cr1115 and 04cr1224
{SDNY}, (the “False Declaration”), are rendered false and misleading and an intentional fraud on
the court.

2, The False Declaration omitted the known dispositive material fact that Judge Sand on
December 20, 2007, Dkt 90, in O2cv2219 (SDNY) dismissed with prejudice, annulled, vitiated, and
abrogated all proceedings, orders, and judgments therein based on the voluntary Fed. R. Civ. P.
Rule 41{a)(2) motion to dismiss the 02cv2219 lawsuit with prejudice submitted by unregistered
broker-dealer Alpha Capital, AG’s counsel, government 04cr1224 trial witness Kenneth A. Zitter,
Esq. A concealed known material fact that rendered the Government’s 28 USC 2044 ciaim in
regard to the 04cr1224 proceedings moot.?°

3. The False Declaration omitted the knawn dispositive material fact that on November 7,
2008, the USAG pursuant to Article lil, 18 USC 3742(b), and Fed. R. App. P. Rule 42(b) notified the
United States Court of Appeals for the Second Circuit and Ulysses T. Ware, the United States had
decided to abandon, abort, terminate, and dismiss with prejudice its United States v, Ware, 07-
5670cr (XAP) (2d Cir.}, Gov.-, Rule 28.1 cross-appeal of R-1, R-2, and R-3.7! Therefore, ipso facto,
by operation of law the USAG terminated the Court of Appeals and the District Court’s Article lii
subject matter jurisdiction over all issues, facts, and claims actually or necessarily resolved by his

Article J] Appellate Political Decision to dismiss with prejudice Gov.-! on November 7, 2008. A

 

10 See n. 4 supra.

11 See Exhibit #4 and Exhibit 3.

Page 6 of 49
June 11, 2021
Rule 46(g) crass-motion for cash bail exoneration.
dispositive known material fact that rendered the Government’s bad faith, vexatious, baseless in

law and fact, bogus, and frivolous 28 USC 2044 claim moot in law and in fact.

Fact #1.

In furtherance of the retaliatory racially-motivated hate crime conspiracy initiated by
rogue elements inside the United States Department of Justice, (the “DOY’}, operating in
collusion and conspiring with a continuing criminal enterprise, (the “CCE”), run and operated by
New York-based unregistered broker-dealers Alpha Capital, AG!* (Anstalt}), LH Financial Services,
Ari Rabinowitz, Ari Kluger, and others known and unknown, as an over act in furtherance of the
international Hobbs Act money laundering and extortion RICO conspiracy, on or around
November 17, 2004, Mr. Ware was fraudulently charged and indicted by United States Attorney
{SDNY) David N. Kelley and his surrogates, (the “USAQ”), in United States v. Ware, 04cr1224

(SDNY), with three count of criminal contempt??, 18 USC 401(3), for refusing to criminally violate

 

® On April 21, 2021, via email, FINRA confirmed that Alpha Capital, AG had never registered as a broker-
dealer with FINRA. Therefore, as a matter of law, Alpha Capital, AG was prohibited from being a plaintiff
in the 02cv2219 (SDNY) lawsuit; prohibited from any claim of damages, and the 02cv2219 district court
lacked Article Ill and 28 USC 1332{a) diversity subject matter jurisdiction to have adjudicated any claim of
Alpha Capital, AG. Accordingly, all charges in the 04cr1224 indictment that relied on in whoie or in part
on the 02cv2219 proceedings are null and void ab initio for lack of probable cause. See Exhibit #10.

3 As a matter of law, it is not a criminal contempt offense for Ware, a securities lawyer, to not criminally
violate the federal securities laws by not issuing bogus and fraudulent Rule 144(k) legal opinions to the
Plaintiffs in 02cv2219 (SDNY), judicially admitted statutory underwriters, see para. 12-13 of the 2219
complaint, and 04cr1224 ((SDNY) Government Exhibit para. 10.1{iv) of GX-5 and enable an illegal and
criminal public offering of the securities of his client, GX 1-4, Group Management Corp., a/k/a GPMT, a
publicly-traded company on the OTCBB exchange. See Exhibit #1.

 

Page 7 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
the federal securities laws, SEC Release 33-7190", and issue bogus and fraudulent Rule 144(k}
legal opinions to the 02cv2219 plaintiffs, judicially admitted 15 USC 77b{a)(11) statutory
underwriters’ and unregistered broker-dealers.*©
Fact #2.
Third party surety Mary S. Ware posted her personal residence located at 315 King St.,
Andalusia, AL as security for bail for the 04cr1224 charges.

Fact #3.

 

1 See 15 USC 77e, 77x, and 78ff, criminal violations for the offer or sale of unregistered securities by unregistered
broker-dealers and statutory underwriters.

15 See para. 12-13 of the 02cv2219 (SDNY) complaint for the plaintiffs’ judicial admissions and affirmative
and negating defenses pleaded on the face of the 04cr1224 indictment at para. 9-12, and referencing
04cr1224 (SDNY} Government Exhibit GX-5 at para. 10.1(iv). The Government pleaded itself out of the
federal court by judicially admitting and stipulating at para. 9-12 of the frivolous and bogus O4dcri224
indictment that the 02cv2219 (SDNY) plaintiffs, (the “Plaintiffs”)}, were in fact ineligible for any Rule 144{k)
legal opinions demanded from Mr. Ware necessary to enable an unregistered criminal public offering of
GPMI’s securities, GX 1-4, (the “Notes”), purchased on or about “February 2001” pursuant to GxX-5, (the
so-called “Subscription Agreement”). The Government's concession and judicial admissions pieaded on
the face of its indictment, affirmative and negating defenses to all charges, that the Plaintiffs were not
eligible for Rule 144(k) exemption to 15 USC 77e strict-liability registration requirements nullified and
vitiated the Government's charges in Counts |, tl, and IIL, i.e., the indictment failed to charge an 18 USC
401(3) criminal contempt offense, The factuai element of proof, “willful”, was a legal impossibility given
the Government's binding judicial admissions and equitable and judicial estoppel. Therefore, accordingly,
given the indictment failed to charge a criminal contempt offense, the 04cri224 district court (Sweet,
J.) lacked 18 USC 3231 subject matter jurisdiction to enter a judgment of conviction, sentence, or impose
any alleged fine in the amount of $12,500.00, or impose any special assessment. Cf., Steel Co., 523 U.S.
at 93-95, n. 28, infra.

46 Section 2(a}(11) statutory underwriters are ineligible for any exemption to Section 5 strict-liability
registration requirements, see SEC Release 33-7190 and Berckeley, 455 F.3d at 220 citing SEC Release 33-
7190 (Section 2{a}{11} statutory underwriters required to register all distribution of securities).
(emphasis added). Indisputable Brady exculpatory and exoneration evidence required to have been
disclosed to Mr. Ware by the USAO’s lawyers “prior to trial.”

Page & of 49
June 11, 2021
Rule 46{g) cross-motion for cash bail exoneration.
In or around September 2005 Ware was again fraudulently charged by the USAO in
retaliation for Ware’s refusal to enter a guilty plea to the bogus charges in the O4cr1224
indictment.” Mary S. Ware again posted here personal residence as security for the bail imposed
in the 05cr1115 case.

Fact #4.

On or around April 30, 2007, after an unconstitutional and fraudulent jury trial
coordinated, orchestrated and conducted by District Judge William H. Pauley, Hil, who
deliberately and intentionally with incongruent duplicity colluded, conspired, and acted in
concert with the USAO and SEC and did criminally violate Ware’s constitutional rights, a
purported jury returned guilty verdicts against Ware in the 1115 case despite Ware not being
permitted by Judge Pauley to “present a complete defense to the Government’s charges” in
violation of Mr. Ware’s Sixth Amendment rights to put on and compel witnesses in his favor
having dispositive material exculpatory, impeachment, and exoneration evidence in the

possession of the USAO and the Securities and Exchange Commission, (the “SEC”).18 Material

 

17 Ware's retained lawyer, Edward T.M. Garland, Esq., informed Mr. Ware that, “... unless you plead guilty
to the criminal contempt charges | was told by the Government, AUSA Goldin, they intend to bring another
[retaliatory] major crimes indictment against you ... they will not settle the charges, you will either plead
guiity or go to trial and be found guilty ... you have no way out of this ... it has already been arranged you
will be found guilty if you go to trial [in O4cri1224 (Sweet, J.) and 05cr1115 (Pauley, J.}] ... they {AUSAs
Goldin and Southwell] said that you should have given Judge Sand and his people that stock ... there’s not
a whole lot that we can do for you ... | suggest that you take the good plea deal that we can work out for
you ....” (emphasis in original) {quoting Garland in circa 2005-06). Mr. Ware rejected Garland’s purported
“good plea deal” fired Garland who refused to prepare the cases for trial, after being paid, and Mr. Ware
entered his appearance as pro se counsel and tried both the 1115 and 1224 cases to the jury.

18 Mir. Ware was fraudulently denied his absolute Sixth Amendment right, (see Judge Pauley’s bogus
January 6, 2007, order, Dkt. 35, (see Exhibits ## 5 and 6} on motion by the USAO’s Alexander H. Southwell
in conspiracy with the SEC, denied Mr. Ware the right to compel any “SEC employee” as a witness at trial

Page 9 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
exculpatory Brady evidence was deliberately and intentionally concealed and suppressed by
Judge Pauley and the USAO’s lawyers to deny Mr. Ware a constitutional fair trial.1°
Fact #5.
After the jury returned its illegal and void verdict on or about April 30, 2007, the
Government moved to immediately remand Ware. The Gavernment’s motion was denied.
However, District Judge Pauley forced Mr. Ware to deposit an additional $50,000 cash as bail

security in addition to the property of Mary S. Ware.

 

in the O5cr1115 case) to compel SEC lawyers who worked on and investigated the SEC’s Las Vegas, 03-
0831 (D. NV) lawsuit. Had Mr. Ware been permitted to exercise his Sixth Amendment right to compel the
SEC lawyers to testify in the 05cr1115 case, they would have testified consistent with para. 33 in the 03-
0831 complaint. They would all have testified that INZS and SVSY’s press releases “had no effect on the
stock prices {material Brady exculpatory, exoneration, and impeachment evidence, and therefore as a
matter of law and fact the press releases were immaterial and_accordingly not actionable, civilly or
criminally, in the federal courts].” (emphasis added);

and also testifled that “the Commission did not believe there was any conspiracy between Mr.
Ware and the employees [i.e., the Government’s O5cr1115 trial witnesses].” (quoting former SEC lawyer
Jeffrey B. Norris in an official SEC suppressed and concealed Brady evidence email to Jeremy Jones}, (the
“Gov't Stooges”), (i.¢.,, government “principal witness” Jeremy Jones (quoting Judge Kearse in the moot
and void United States v. Ware, 07-5222cr (2d Cir. 2009) opinion), Elrico Sadler, Cariton Epps, Myron
Williams, and Charles H. Jackson}; Judge Pauley colluded, conspired and coordinated the 1115 pre-trial,
trial, and post-trial proceedings to cover-up and conceal his personal involvement in the SEC-DOJ hate
crime conspiracy against Mr. Ware; and has failed to adjudicate or take an official judicial action on any
pleading that could or potentially expose his personal involvement in the canspiracy against Mr. Ware.

19 District Judges William H. Pauley, ill and Robert W. Sweet (deceased) deliberately and intentionally as
overt acts in furtherance of the racially-motivated retaliatory hate-crime perpetrated by the USAO in
service to the Hobbs Act international money laundering CCE run by unregistered broker-dealer Alpha
Capital, AG (Anstalt), et al., rigged and fixed the 05cr1115 and 04cr12124 proceedings, respectively, in an
unconstitutional manner and in such an unethical and criminal manner that Mr. Ware was denied this
absolute constitutional right to “present a complete defense” to the Government's bogus and fraudulent
charges, and denied his right to present Brady exculpatory and exoneration evidence at the trials. Mr.
Ware’s legal team and investigators have recently uncovered material Brady exculpatory, exoneration,
and impeachment evidence concealed and suppressed by the USAO and Judges Pauley and Sweet in -
violation of and in willful resistance to written Brady orders entered in the 04cr1225 case {i.e., August 10,
2007, Dkt. 32) and in the O5cr1115 case (i.e., May 19, 2006, Dkt. 17, Tr. 5-9), jointly, (the “Brady Orders”).

Page 10 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Fact #6.

In or around June 7, 2007, third party surety Mary S. Ware, (“Surety #1”), sent via a
cashier check the amount of $25,000.00 to the District Clerk (SDNY) office as cash collateral to
secure the additional bail requirements imposed by District Judge Pauley in the O5cr1115 case.2°

Fact #7.

Third party surety Mary S. Ware’s $25,000.00 cashiers check was received by the District
Clerk and credited to the O5cr1115 case as cash collateral security for the $50,000.00 bail amount
in or around June 7, 200721.

Fact #8.

In or around June 7, 2007, surety Mr. Ware, (“Surety #2”), wired to the account of the
District Clerk the sum certain amount of $25,000.00 as cash collateral to secure the $50,000.00
cash bail imposed by District Judge Pauley in the 05cri115 case.

Fact #9.

 

© The Office of the District Clerk has confirmed receipt of $25,000.00 from Mary S. Ware, deposited as a
third party surety.

128 USC 2044 states in heac verba:

On motion of the United States attorney, the court shall order any money belonging to and deposited by
or on behalf of the defendant with the court for the purposes of a criminal appearance bail bond (trial or
appeal} to be held and paid over to the United States attorney to be applied to the payment of any
assessment, fine, restitution, or penalty imposed upon the defendant. The court shall not release any
money deposited for bond purposes after a plea ora verdict of the defendant's guilt has been entered
and before sentencing except upon a showing that an assessment, fine, restitution or penalty cannot be
imposed for the offense the defendant committed or that the defendant would suffer an undue hardship.
This section shall not apply to any third party surety. {emphasis added).

Page 11 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
On or about November 27, 2007, Mr. Ware voluntarily self-surrendered”* to the U.S.
Marshals (SDNY), as ordered by District Judge Sweet. All terms and conditions of bail were
satisfied, and the cash collateral exonerated the moment Mr. Ware voluntarily self-surrendered
in November 20077°,

Fact #10.

All conditions of bail imposed in both O4cr1224 and O5cr1115 were discharged on
November 27, 2007, by Mr. Ware’s voluntary self-surrender to the custody of the U.S.
Marshals.74

Fact #11.

According to the Office of the District Clerk (SDNY} the Government has not and has never
filed any pleading seeking to forfeit the cash bail, $25,000.00 of Mr. Ware or $25,000.00 of third
party surety Mary S. Ware, or the personal residence of Mary S. Ware.

Fact #12.
According to the District Clerk’s Office the Government has never been adjudicated in any

official proceeding as a “judgment-creditor” and there are no extant valid written judgments on

 

22 On or about November 27, 2007, Mr. Ware self-surrendered to the U.S. Marshals (SDNY) at 500 Pearl
St., NY, NY and was taken into custody and transferred to the Bureau of Prisons, MDC federal prison in
Brooklyn, NY, and assigned the BOP number 56218-0149.

23 See Exhibit #11, Rule 46(g}.

*4 Due to the unlawful and illegal alleged “special conditions” of supervised released imposed on Mr. Ware
by David Mulcahy of the USPO, Mr. Ware has been unable to obtain the physical records of his November

27, 2007, voluntary self-surrender to the U.S. Marshals. Mr. Ware sought the assistance of Mr. Mulcahy
to obtain the physical records maintained by the Marshals, and was told, “ ... the Marshals said they do

not maintain records that far back ....”

Page 12 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
file in the O4cri224 and the 05cr1115 cases in the Office of the Clerk where the Government is
named as a “judgment-creditor” with respect to the cash bail submitted by Surety #1 and Surety
#2, or the personal residence of Surety #1 (the estate of Mary S. Ware).
Fact #13.
in counsel for the Government, AUSA Melissa A. Childs, moving papers, Dkt. 250, 251, and
252 submitted to the Court on May 12, 2021, at no place did AUSA Childs assert or allege that
Mr. Ware violated the terms or conditions of bail; and furthermore, AUSA Childs did not assert,
alleged, reference, or attach a certified copy of any purported judgment that named the United
States as the prevailing party in any bail forfeiture proceeding against the posted collateral of
Surety #1 or Surety #2.
Fact #14,
Currently pending in the District Court (04cr1224 and 05cr1115) is Mr. Ware’s Fed. R.
Crim. P. 33 motion for a new trial based on newly-discovered material Brady exculpatory,
exoneration, and impeachment evidence, (the “Concealed Brady Evidence”), concealed and
suppressed by Judges Pauley and Sweet, and the USAO in collusion and conspiracy with the SEC,
unregistered broker-dealers Alpha Capital, AG {(Anstalt), Kenneth A. Zitter, Esq., LH Financial
Services, Stonestreet, L.P., Amro International, S.A., Markham Holdings, Ltd, Ari Kluger, Ari

Rabinowitz and others.

 

2° Once Mr. Ware voluntarily self-surrendered on November 26, 2007, into the custody of the U.S.
Marshals (SDNY) all conditions of bail imposed by the Courts were then satisfied; and thus, the
Government had no legal right or standing to seek any bail forfeiture against the cash collateral posted by
Surety #1 or Surety #2. The issue became moct on November 26, 2007. See Exhibit #11, Rule 46({g).

Page 13 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Fact #15.
Currently pending in the District Courts is Mr. Ware's, the Prevailing Party, Fed. R. Crim.
P. Rule 42(b) application for a show cause order directed to the Primary and Supplement
Respondents, i.e., acting U.S. Attorney (SDNY) Audrey Strauss and AUSA Melissa A. Childs, to
show cause why each shall not be held in criminal contempt of final orders and judgments
entered in the 02cv2219, 04cr1224, and OScri115 cases in favor of Mr. Ware that are dispositive
with respect to any alleged outstanding fines or forfeitures illegally imposed; however, annulled,
vitiated, voided, and/or abrogated by the United States Attorney General (the “USAG”),° and
federal courts’ final order or judgments.’
Fact #16.
Had AUSA Childs and acting USA Strauss conducted a proper, adequate, and competent
pre-filing investigation required by Fed. R. Civ. P. 11(b)(1-4} prior to preparing, signing, and filing
Dkt. ##250, 251, and 252, they would have been in position to discover the final orders and

judgments referenced in Fact #15, supra; and been in position to discover District Judge Sand’s

 

26 A competent Rule 11{b}(1-4) pre-filing investigation would have found that on November 7, 2008, the
USAG pursuant to his unreviewable and binding Article || appellate political discretion power, Fed, R. App.
P, 42(b), and 18 USC 3742(b}, notified Mr. Ware and the Court of Appeals for the Second Circuit that “The
Government filed a notice of appeal but is not pursing a cross-appeal {in U.S. v. Ware, 07-5670cr (XAP}
(2d Cir.), Gov.-l].” (emphasis added).

27 On August 18, 2009, the Court of Appeals for the Second Circuit entered final judgment and ratified the
USAG’s November 7, 2008, Article ii appellate political decision to abandon, abort, terminate, and dismiss
with prejudice the United States and its privies 07-5670 (XAP), Gov.-i, cross-appeal. Which, ipso facto, by
operation of law affirmed the 05cr1115 district court (Pauley, J.}, October 2007 Double Jeopardy Verdicts,
to wit, Dkt. 99: S. Tr. 31 L 18-25 (R-1); S. Tr. 35-36 (R-2); and S. Tr. 73-76 (R-3), jointly, (the “Pauley Double
Jeopardy Acquittal Verdicts”).

Page 14 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
December 20, 2007, Dkt 90, superseding, ex parte, after the statute of limitation had run on all
claims in the 02cv2219 (SDNY) complaint, Rule 41(a){2) final order-judgment entered in favor of
GPMT, Mr. Ware, and the Landers, (the “Prevailing Parties”).
Fact #17.
A competent and thorough Rule 11({b)}{1-4) pre-filing legal analysis of the facts, law2, and
circuit precedent by AUSA Childs and acting USA Strauss regarding Judge Sand’s Rule 41(a}{2)
final order-judgment would have uncovered that the 02cv2219 plaintiffs’ voluntary Rule 41{a){2}
motion, after the statute of limitation has run_on all claims in the plaintiff's complaint, is the
legal equivalent of an adjudication on the merits in favor of the defendants”, and the dismissal
order is the legal equivalent of a final judgment on the merits in favor of the defendants for the
purpose of enforcement of the dismissal order pursuant to civil and Rule 42(b) criminal contempt
show cause proceedings.
Fact #18.
Had AUSA Childs and acting USA Strauss conducted a competent Rule 11(b)(1-4) pre-filing
investigation of the 04cr1224 indictment’s claims at para. 9-12 and compared the same to the

02cv2219 complaint’s para. 12-13 and para. 10.1(iv) of GX-5° and read the same in pari materia

 

8 A competent Rule 11(b)(1-4) pre-filing investigation woutd have found circuit precedent A.B. Dick Co. v,
Marr, 197 F.2d 498, 501-02 (2d Cir. 1952). Which held that a voluntary dismissal of a lawsuit by the
plaintiff annulled, vitiated, and voiced ali prior orders judgments, and proceedings in the lawsuit as if the
lawsult “had never been filed” and terminated the court’s subject matter jurisdiction over the
proceedings, and rendered the proceedings moot.

29 The defendants in the 02cv2219 (SDNY) jawsuit were Elorian and Beck Landers, IVG Corp., a/k/a Group
Management Corp., d/b/a GPMT, and their privy Ulysses T. Ware, jointly, (the “Prevailing parties”).

0 See Exhibit #1, para. 12-13 filed in the 02cv2219 (SDNY) complaint, binding judicial admissions.

Page 15 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
with 15 USC 77b(a)(11) any competent federal prosecutors would have understood and realized
that the 04cr1224 indictment’s claims as a matter of law pleaded the United States out of court
by pleading affirmative and negating defenses on the face of the indictment, (the
“Indictment”).**
Fact #19

Had AUSA Childs and acting USA Strauss conducted a competent Rule 11(b}(1-4) pre-filing
investigation of the O5cr1115 proceedings, including post-trial proceedings in the SEC-DOJ’s 03-
0831 (D. NV) comingled case, a competent investigation would have revealed that on or about

july 14, 2003, a person whose identity is purportedly unknown to the SEC” without any proper

 

31 The Government’s 04cr1224 indictment’s claims in para. 9-12 referenced the “Loan Agreements” (i.e.,
para. 10.1(iv) of GX-5) which as a matter of law, 15 USC 77b(a)(11), conferred statutory underwriter
statute on each 02cv2219 plaintiff; and consequently, legally, ipso facto, rendered the Indictment null
and void ab initio: SEC Release 33-7190 (1995), federal law, and national policy explained that Section
2(a}(11) statutory underwriters [the 02cv2219 plaintiffs] are required to register [with the SEC] all
distribution of [GPMT’s] securities[, Government Exhibits GX 1-4]; and therefore, as a matter of law, the
Government could not prove and did not prove at trial, beyond a reasonable doubt, the moot orders and
judgments [GX-7, GX-11, GX-24, and GX-34] entered in the moot 02cv2219 proceedings, purporting to
order Mr. Ware to issue criminal and fraudulent Rule 144(k) legal opinions to the 02cv2219 plaintiffs,
statutory underwriters ineligible for Rule 144(k)} were “lawful” orders and judgments as required by the
18 USC 401(3) statute charged in Counts |, Hl, and III of the Indictment. (emphasis added). Ergo, absolute
material Brady exculpatory and exoneration evidence asserted by the Government on the face of its risible
O04cri1224 Indictment. The Government’s pleading of Brady exculpatory and exoneration evidence on
the face of the Indictment, affirmative and negating defenses, as a matter of law, constituted an
acquittal on all charges for Mr. Ware regarding the 04cr1224 Indictment.

2 According to former SEC lawyer William Smith-Grieg, Esq., during 2012 proceedings in the 03-0831 (D.
NV) case, Mr. Smith-Grieg judicially admitted in response to Mr. Ware’s Rule 12(h) motion to dismiss the
complaint for lack of Article II and statutory subject matter jurisdiction, that the SEC could not identify
the person who submitted the 03-0831 complaint to the District Court; and conversely, the SEC had no
proof the person who submitted and signed the 03-0831 was an SEC lawyer then admitted to practice
in the District Court (D. NV) as required by Rule 11(a). Ergo, post-trial material Brady exculpatory and
exoneration evidence in the possession of the United States, the real party in interest in 04cr1224 and
OScr1115.

Page 16 of 49
June 11, 2021
Rule 46(g)} cross-motion for cash bail exoneration.
authority submitted to the District Court (D. NV) an unsigned, as required by Fed. R. Civ. P.
11(a)??, complaint, that was illegally and improperly docketed and filed3* by the Office of the
District Clerk (Lance C, Wilson).3°
Fact #20

The trial records in both 04cr1224 and O5cr1115 show that the USAO’s prosecutors relied
on in the grand jury, at trial, and on appeal the contents of the moot and void 03-0831 (DB. NV)
lawsuit’s complaint, claims, orders, and judgments as the pretext to obtain fraudulent and illegal
arrest warrants for Mr. Ware; and in known perjurious grand jury testimony of former FBI special
agent David Makol, perjury suborned by AUSA Alexander H. Southwell, et al., in the grand jury,

at trial, on appeal, and during post-trial proceedings.

 

33 The District Clerk {Lance C. Wilson} D. NV was prohibited by Rule 11(a) from filing, docketing, assigning
any docket number, or issuing any summons regarding the unsigned complaint. Accordingly, the District
Court (D. NV) never obtained proper and lawful personal jurisdiction over the defendants, i.e., Mr. Ware,
et al.; and moreover, the District Court never obtained lawful and proper subject matter jurisdiction
over the proceedings lacking a lawful and validly filed and docketed complaint. Ergo, all aspects of the
03-0831 proceedings, orders, and judgments are null and void ab initio and were prohibited from forming
the basis of any probabie cause in the bogus, fraudulent, and perjurious affidavit of former FBi special
agent David Makol presented to obtained illegal and fraudulent arrest warrants for Mr. Ware, and
suborned by former AUSAs Alexander H. Southwell, Steven D. Feldman, Nicholas S. Goldin, Maria E.
Douvas, Andrew L. Fish, Michael J. Garcia, Steve Peikin, and others.

4 Fed. R. Civ. P. Rule 11{a). Signature. Every pleading, written motion, and other paper must be signed by
at least one attorney of record in the attorney's name—or by a party personally if the party is
unrepresented. The paper must state the signer's address, e-mail address, and telephone number. Unless
a rule or statute specifically states otherwise, a pleading need not be verified or accompanied by an
affidavit. The court must strike an unsigned paper unless the omission is promptly corrected after being
called to the attorney's or party's attention.

3 The District Clerk improperly and illegally filed and docketed the unsigned complaint as SEC v. Small
Cap Research Group, et al., case no. 03-0831 (D, NV} (KID)(RH) without the complaint being signed by
an admitted SEC lawyer. The 03-0831 (D. NV) lawsuit is void ab initio and required to be stricken.

Page 17 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
AUSA Childs and acting USA have covered-up and concealed material dispositive Brady
exculpatory evidence required to have been disclosed to Mr. Ware “prior to trial” pursuant to
the written Brady Orders; and both have attempted to obstruct justice and perpetrate another
fraud on the court regarding the status of the United States as an alleged “judgment-creditor” in
regard to the Sureties’ cash bail deposited with the District Clerk. The Government’s frivolous
assertion that it is a “judgment-creditor” viz-a-viz the O04cr1224 and O5Scri1115 proceedings
necessarily asserts that the 03-0831 (D. NV} complaint, claims, orders, and judgments are valid
and lawful. Which is contradicted by the judicial admissions of former SEC lawyer Smith-Grieg
made during the 03-0831 litigation in 2012.

Moreover, a pre-filing Rule 11(b}(1-4) review and investigation of the 03-0831 complaint
and proceedings, along with a review of Mr. Ware’s post-trial filings in O5cr1115 and 04cri224
would have confirmed to AUSA Childs and acting USA Strauss the United States and its privies
lacked Article II) standing to pursue as a petitioner any claim, issues, or fact regarding the cash
bail collateral that depended in whole or in part on issues, facts, and claims already actually or
necessarily resolved by, to wit:

(i} the Judge Sand’s December 20, 2007, Dkt. 90, superseding Rule 41(a}{2) final order-
judgment entered in 02cv2219 (SDNY) and its inherent preclusive effects on the O4cri1224
Indictment’s claims and charges;

(ii) the USAG’s November 7, 2008, absolute binding Article If appellate political decision
to dismiss with prejudice 07-5670cr (XAP) (2d Cir.), Gov.-i, and the Double Jeopardy, res
judicata, and collateral estoppel fegal consequences on the 05cr1115 proceedings;

Pape 18 of 49

June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
(iii) the Court of Appeals for the Second Circuit’s August 18, 2009, superseding Cross-
Appeal Final Judgment entered in Gov.-i, in favor of Mr. Ware, the Prevailing Party; and Mr.
Ware's legal rights as the Prevailing Party in Gev.-/, and the Double Jeopardy Clause’s absolute
finality on all issues, facts, and claims subject to the inherent preclusive effect of the USAG’s
Article li appellate political decision and the Court of Appeals’ entry of final judgment and
ratification of the USAG’s Article || appellate political decision’s legal consequences on the District
Courts’ Article Ill subject matter jurisdiction to adjudicate any issues, claims or facts covered by
the Double Jeopardy Clause’s fact-finding finality;

(iv). The Government new or should have known, or recklessly failed to investigate the
law and the facts prior to filing the September 2005 O5cr1115 indictment, {the “1115
Indictment”}, that the SEC’s Article II litigation position regarding the 03-0831 D. NV proceedings
was that:

(a). there was no conspiracy between Mr. Ware and the employees, i.e., the Gov’t
Stooges (the Gov’t 05cr1115 trial witnesses that were employed by Mr. Ware);

(b). that INZS and SVSY’s press presses the subject matter of the SEC’s investigation

and subsequent lawsuit, and the subject matter of the 05cr1115 indictment as a matter of law

Page 19 of 49
June 11, 2021
Rule 46(g)} cross-motion for cash bail excneration.
and fact “did not have the intended effect of increasing®® the stock price,”?’ and thus, were

 

immaterial** and not actionable in the Article {li federal courts, i.e., the 03-0831 and O5cr1i15
Article lil federal courts lacked a live case or controversy over the subject matter (the INZS and
SVSY press releases). Ergo, the 1115 Indictment failed to charge a securities fraud offense as
required by 18 USC 3231. Accordingly, the 05cr1115 district court (Pauley, J.) lacked all subject
matter jurisdiction of the proceedings to adjudicate and to enter any judgment of conviction or
sentence, or to impose any purported bail conditions. The Government’s 28 USC 2044 claims are
moot and void ab initio.
Fact #21

28 USC 2044 states in heac verba:

On motion of the United States attorney, the court shall order any money belonging to
and deposited by or on behalf of the defendant with the court for the purposes of a criminal
appearance bail bond (trial or appeal) to be held and paid over to the United States attorney to
be applied to the payment of any assessment, fine, restitution, or penalty imposed upon the
defendant. The court shall not release any money deposited for bond purposes after a plea or a

verdict of the defendant’s guilt has been entered and before sentencing except upon a showing
that an assessment, fine, restitution or penalty cannot be imposed for the offense the defendant

 

36 it follows that if the “stock price” was not “increasing” then there was no “artificial inflation [of the
stock price]” (as alleged in the O5cr1115 indictment, and the Government’s O5cri115 trial theory) caused
by any press release or Mr. Ware. Ergo, the SEC pleaded the United States and its privies out of the federal
court on July 14, 2003, by pleading the binding judicial admission in para. 33 of the unsigned 03-0831
complaint. Equitable and judicial estoppel against the United States in all subsequent proceedings.

7 See para. 33 in the 03-0831 (D. NV) complaint submitted to the District Court unsigned on July 14,
2003, by an admitted SEC lawyer.

38 Immaterial press releases or disclosures do not as a matter of law constitute an lega! basis for Article
ill standing to initiate a securities fraud civil or criminal action: immaterial press releases as alleged in
the 03-0831 and O5cr1115 Indictment as a matter of law could not form the basis for former FBI special
agent’s perjurious and false affidavit used to obtained arrest warrant for Mr. Ware; and could not form
the basis of any grand jury probable cause to indict Mr. Ware in the 1115 Indictment.

Page 20 of 49
June 11, 20271
Rule 46(g) cross-motion for cash bail exoneration.
committed or that the defendant would suffer an undue hardship. This section shall not apply
to any third party surety. (emphasis added}.

Fact #22
28 USC 2044 statutory language confirmed that it “shall not apply to any third party
surety” the estate of third party surety Mary S. Ware which deposited $25,000.00 cash collateral
bail with the office of the clerk on or about June 7, 2007, via certified check. The United States
Attorney has no jegal interest or legal right to any cash collateral deposited by the estate of third
party surety Mary S. Ware as bail on behalf of Ulysses T. Ware.
Fact #23
AUSA Childs and acting USA Strauss both officers of the court, both subject to the DO!’s
Rules of Professional Conduct, and both subject to provide complete candor to the Court have
egregiously and intentionally, as has been the unethical and prosecutorial misconduct of the
USAO’s throughout the proceedings, at Dkt 252 page ?, Argument section |, deliberately and
intentionally misrepresented to the Court the language of 28 USC 2044. Ostensibly, Ms. Childs,
having designs to continue to commit fraud on the court omitted the last sentence of Section
2044. She omitted to state that the statute “shall not apply to any third party surety” i.e., the
estate of third party surety Mary S. Mary. Moreover, AUSA Childs has not filed any document
with the Court correcting her deliberate, intentional, bad faith, and frivolous misrepresentation
regarding the scope of the Section 2044 once Mr. Ware notified her and Ms, Strauss that the
estate of third party surety Mary S. Ware was a “third party surety” in regard to $25,000.00 cash

collateral deposited as bail.

Page 21 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Fact #24

The purported judgment obtained by the United States in 04cr1224 was obtained through
a pattern of racketeering activities, in deliberate and intentional violation of the Constitution of
the United States, in violation of Brady disclosure court orders, in violation of the Fifth and Sixth
Amendments, and in violation of 18 USC 3500. The United States and its agents knowingly and
intentionally, with the assistance of Robert W. Sweet and other unindicted coconspirators
designed an illegal plan and scheme to obtain the purported judgment through fraud, through
frauds on the court, perjury, conspiracy, mail and wire frauds, honest services fraud conspiracy,
grand jury fraud, misrepresentation, securities frauds, conspiracy to commit securities fraud,
racketeering to commit securities fraud, money laundering, and other federal and state crimes.
The purported judgment is null and void ab initio and unenforceable given it was procured
through the use of fraud.

Fact #25

The purported judgment obtained by the United States in 05cr1115 was obtained through
a pattern of racketeering activities, in deliberate and intentional violation of the Constitution of
the United States, in violation of Brady disclosure court orders, in violation of the Fifth and Sixth
Amendments, and in violation of 18 USC 3500. The United States and its agents knowingly and
intentionally, with the illegal assistance of William H. Pauley, ill and other unindicted
coconspirators designed an illegal plan and scheme to obtain the purported judgment through
fraud, through frauds on the court, perjury, conspiracy, mail and wire frauds, honest services
fraud conspiracy, grand jury fraud, misrepresentation, securities frauds, conspiracy to commit
Page 22 of 49

June 41, 2021
Rule 46(g) crass-motion for cash bail exoneration.
securities fraud, racketeering to commit securities fraud, money laundering, and other federal
and state crimes. The purported judgment is null and void ab initio and unenforceable given it

was procured through the use of fraud.

Signed this 11" day of June 2021, under oath subject to the penalty of perjury, pursuant to 28

USC 1746 in Brooklyn, NY,

/ T. ware a
CV ithe PD AYO

Ulysses T. loci individually and as the legal
Representative for the estate of third party surety
Mary S. Ware,

Page 23 of 49
June 11, 2021
Rule 46(g} cross-motion for cash bail exoneration.
Hl.

A. Petitioner’s Claims.

Petitioners-Sureties incorporate by reference herein Facts ##1-25 into their claims, in
heac verba, and plead and claim the following:

Claim #4

{a). Petitioners-Sureties claim that the District Courts, 04cr1224 and O5cr1115, currently lack
Article Ili subject matter jurisdiction to adjudicate any issues, facts, and claims actually or
necessarily resolved by District Judge Sand’s December 20, 2007, voluntary Rule 41(a}(2)
superseding final order-judgment entered in 02cv2219 (SDNY); and conversely;
(b}. — Petitioners-Sureties claims that the United States and its privies currently lack Article III
standing to petition the Court for any judicial relief in regard to any issues or claims precluded,
actually or necessarily, resolved by the absolute finality of the Double Jeopardy Clause’s inherent
preclusive effects concurrent with the August 18, 2009, final judgment entered in Gov.-l, United
States v. Ware, 07-5670cr {XAP) (2d Cir.);
{c). Petitioners-Sureties claims the USAG’s November 7, 2008, Article II appellate political
decision estoppel -- with respect to all issues, facts, and claims resolved actually or necessarily by
the USAG’s decision to abort and dismiss with prejudice Gov.-f, 07-5670cr (XAP) (2d Cir.) — ipso
facto, by operation of law, terminated the Article lil standing of the USAO to seek any judicial
relief in the Article ili federal court in regard to the Sureties’ cash bail collateral; and
({d). terminated the Article Il} subject matter jurisdiction of the Article Ili federal courts to
adjudicate moot issues, facts, and claims decided in favor of Petitioner Ware, the Prevailing Party
Page 24 of 49

June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
in Gov.-I (07-5670 and O5cr1115) and the Rule 41(a}(2) final order-judgment (02cv2219 and
O4cr1224).
Claim #2

Petitioners-Sureties plead and claim that Fed. R. Crim. P. Rule 46(g)°? demands that the
District Court enter an order that exonerates the cash collateral, $25,000.00, deposited by the
estate of third party surety Mary S. Ware on or about June 7, 2007, to secure the bail of Ulysses
T. Ware in 05cr1115 (SDNY)}.
(B). —_- Petitioners-Sureties Contentions and Issues.
1. Petitioner-Sureties contend that currently no Article Ill live case or controversy exist
between the parties [Mr. Ware and the United States and its privies, the real parties in interest];
all Article Ill controversies have been resolved, actually or necessarily, by the entry of final
judgment or final order in Mr. Ware’s favors on all facts, issues, and claims currently before the
Court inherent within the claims of the Government, that any Article III federal court has subject
matter jurisdiction over to adjudicate to final judgment given:
(i). Facts ##1-25;
(ii). given Judge Sand’s December 20, 2007, Dkt. 90, superseding Rule 41{a)(2) final order-
judgment, {the “Rule 41 Final Judgment”);
(iii). | given the USAG’s November 7, 2008, unreviewable and nonjusticiable Article Ii appellate

olitical decision, (the “USAG’s Appellate Political Decision”); and
Pp

 

39 See Exhibit #11, Rule 46(g).

Page 25 of 49
June 11, 2021
Rule 46{g) cross-motion for cash bail exoneration.
(iv). the Court of Appeals for the Second Circuit's August 18, 2009, superseding final judgment
entered in Gov.-I (07-5670cr (XAP}) and ratification of the USAG’s Appellate Political Decision to
terminate, abort, abandon, and dismiss with prejudice the United States 07-5670cr (XAP) (2d Cir.)
Rule 28.1 cross-appeal of R-1, R-2, and R-3 in the O5cri115 (SDNY) proceedings.

2. Petitioners-Sureties further contend that pursuant to the Double Jeopardy Clause’s
absolute finality and res judicata regarding any and all continued fact-finding in regard to all
issues, facts, and claims actually or necessarily resolved by final order or final judgment with
respect to the 02cv2219, 04cr1224 and O5cr1115 proceedings, the Article {1 federal courts lack
all personal jurisdiction over Ulysses T. Ware, the Prevailing Party’? by final order or final
judgment in the 02cv2219, 04cr1224, O5cr1115, and 07-5670 (2d Cir.) proceedings. The United
States is not the prevailing party in 04cr1224 or OScr1115 and therefore as a matter of jaw lack
Article ill standing to attempt any enforcement of moot and abrogated judgments entered in
moot and abrogated proceedings as the losing party. The Government’s bad faith, vexatious,

frivolous, baseless in law and fact, and filed for an improper purpose 28 USC 2044 claims are

moot.

 

40 Ulysses T. Ware is the legal prevailing party by final judgment, August 18, 2009, entered in United States
v. Ware, 07-5670cr (XAP)(2d Cir.), Gov.-f; and the prevailing party by final order-judgment entered on
December 20, 2007, Dkt. #90, (Sand, J.}, 02cv2219 (SDNY).

Page 26 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
HE.
A. Memorandum of Law.
1. it is a fact well-known to competent and adequately informed students of constitutional
law that pursuant to the Separate of Power Doctrine the Constitution of the United States limited
and restricted the subject matter jurisdiction of the United States federal courts in Article Ill to
“live cases and controversies.”

Concurrent with this requirement is that the party [in regard to the Government’s motion
filed in Dkt 250] seeking judicial relief in the federal courts has the burden of proof to establish
its standing to initiate a proceeding in the federal courts by alleging a “concrete injury in fact
caused by the conduct of the defendant ....” And the existence of the five controversy between
the parties.“

“Though some of its elements express merely prudential considerations that are part of
judicial self-government, the core component of standing is an essential and unchanging part of
the case-or-controversy requirement of Article Ill.” Lujan, 504 U.S. at 560. See,e. g.,
Allen v. Wright, 468 U.S. 737, 751 (1984).

Mr. Justice Scalia writing for the Court in Lujan, supra, further explained the Court’s
jurisprudence regarding the nebulous concept of standing by noting,

“Over the years, our cases have established that the irreducible constitutional minimum
of standing contains three elements. First, the plaintiff must have suffered an “injury in fact" -an

 

41 See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-61 (1992) (Scalia, J.) (“While the Constitution of
the United States divides all power conferred upon the Federal Government into "legistative Powers," Art.
1, § 1, "[t]he executive Power," Art. tI, § 1, and "[t]he judicial Power," Art. Hl, § 1, it does not attempt to
define those terms. To be sure, it limits the jurisdiction of federal courts to [live] "Cases" and
"Controversies," ....” (emphasis added).

Page 27 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
invasion of a legally protected interest which is {a) concrete and particularized, see jd., at
756; Warth v. Seldin, 422 U.S, 490, 508 (1975); Sierra Club v. Morton, 405 U. S. 727, 740-741, n.
16 (1972); 1 and (b) “actual or imminent, not 'conjectural' or 'hypothetical,"" Whitmore, supra, at
155 {quoting Los Angeles v. Lyons, 461_U. 5. 95,102 (1983)). Second, there must be a causal
connection between the injury and the conduct complained of-the injury has to be “fairly ...
trace[able] to the challenged action of the defendant, and not ... thee] result [of] the independent
action of some third party not before the court." Simonv. Eastern Ky. Welfare Rights
Organization, 426 U. 5. 26, 41-42 (1976). Third, it must be "likely," as opposed to merely
"speculative," that the injury will be "redressed by a favorable decision." id., at 38, 43.

By particularized, we mean that the injury must affect the plaintiff in a personal and
individual way.” Id. at 560-61.

Justice Scalia made clear that it is the Government herein that has the burden of proof to
establish its standing, (i.e., whether or not a “live controversy currently exist” between Mr. Ware
and the United States regarding whether the facts” and issues necessary for the court to resolve
whether or not the United States is a “judgment-creditor” with respect to the 04cri224 and
O5cr1115 proceedings) to seek judicial relief in the federal courts regarding its 28 USC 2044

claims*? filed in Dkt 250, Lujan, Id. at 561: (“The party invoking federal jurisdiction bears the

 

42 A crucial fact necessary for the court to resolve prior to reaching the merits of the Government's claims in Dkt
250 regarding the 04cr1224 proceedings is, (i) whether or not the 2219 Plaintiffs were Section 2(a}{11) statutory
underwriters of GPMT’s securities? Yes they were as conceded by the Government by pleading that fact on the
face of the 1224 Indictment at para. 9-12; and {ii} by binding judicial by the admission of GX-5 para. 10.1{iv). And
whether or not the Plaintiffs were unregistered broker-dealers? Yes they were as testified and confessed by Ari
Rabinowitz at Tr. 202-08.

43 Claims predicated on a frivolous and incomplete reading and understanding of 28 USC 2044, The statute
Section 2044 “shall not apply to any third party surety [the estate of Mary S. Ware]” therefore, the
Government palpably lacks Article I!l standing to pursue any claim against the estate of Mary S. Ware,
Surety #2. The Government's claim is moot and must be dismissed according to the reasoning of Steel Co.,
523 U.S. at 93-95 ("Without jurisdiction [or standing] the court cannot proceed _at_all in any cause.
Jurisdiction is power to declare the law, and when it ceases to exist, the only function remaining to the

court is that of announcing the fact and dismissing the cause {the Government’s frivolous, bad faith,

baseless, filed for an improper purpose, and vexatious claims against the $25,000.00 cash collateral of
the estate of Mary S. Ware, cf, Fed. R. Civ. P. Rule 11{b){1-4) sanctions]."). (emphasis added).

Page 28 of 49
June 11, 2021 .
Rule 46(g) cross-motion for cash bail exoneration.
burden of establishing these elements [at all stages of the proceedings]”}. See FW/PBS,
inc. v. Dallas, 493 U.S, 215, 231 (1990); Warth, supra, at 508.

The Court further explained the Government’s Article Ill burden and obligations herein
these proceedings, “Since they are not mere pleading requirements but rather an indispensable
part of the plaintiff's case, each element must be supported in the same way as any other matter
on which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence
required at the successive stages of the litigation.” Id. at 561. (emphasis added). The Court has
made clear that subject matter jurisdiction for a federal court is a “threshold issue”™ that cannot
be waived, and can be raised by the court, sua sponte, or by any party at any stage of the

proceedings even long after entry of judgment; and must _exist_at every stage of the

proceedings.

 

44 Steel Co, v. Citizens for a Better Environment, 523 U.S. 83, 93-95 (1998) ("Without jurisdiction the court
cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it ceases to exist,
the only function remaining to the court is that of announcing the fact and dismissing the cause." Ex
parte McCardle, 7 Wall. 506, 514 (1869). "On every writ of error or appeal, the first and fundamental
question is that of jurisdiction, first, of this court, and then of the court from which the record comes. This
question the court is bound to ask and answer for itself, even when not otherwise suggested, and
without respect to the relation of the parties to it." Great Southern Fire Proof Hotel Co. v. Jones, supra, at
453, The requirement that jurisdiction be established as a threshold matter "spring[s] from the nature
and limits of the judicial power of the United States" and is "inflexible and without
exception." Mansfield, C. & L. M. R. Co. v. Swan, 111 U.S. 375, 382 (1884).” (emphasis added).

45 Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006) (“The objection that a federal court jacks subject-
matter jurisdiction, see Fed. Rule Civ. Proc. 12(b)(1), may be raised by a party, or by a court on its own
initiative, at any stage in the litigation, even after trial and the entry of judgment. Rule 12(h){3} instructs:
“Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the
subject matter, the court shall dismiss the action.” See Kontrick v. Ryan, 540 U.S. 443, 455 (2004).”).
{emphasis added).

 

Page 29 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
The Court in Federated Dept. Stores, Inc. v. Moitie, 452 U.S. 394, 398-401 (1981) set
forth the principles of res judicata that government all issues, facts, and claims actually or
necessarily resolved by the November 7, 2008, USAG’s Article II Appellate Political Decision to
dismiss with prejudice the Government’s cross-appeal filed in United States v. Ware, 07-5670cr
(XAP) (2d Cir.), Gov.-f; and by the Court of Appeals entry of its superseding final judgment on
August 18, 2009, in Gov.-/, (the “Cross-Appeal Final Judgment”).

Petitioners-Sureties contend that The USAG’s November 7, 2008, Article |! Appellate
Political Decision to dismiss with prejudice Gov.-l, by operation of law, right then, affirmed R-1,
R-2, and R-3; triggered the Double Jeopardy Clause’s protection for Mr, Ware in regard to R-1, R-

2, and R-3; triggered res judicata, collateral estoppel, equitable and judicial estoppel, and Article

 

46 Res judicata bars relitigation of the unappealed adverse judgments [cf., R-1, R-2, and R-3, October 2007
Pauley Double Jeopardy Acquittal Verdicts, see n. 15, supra] against respondents as to their federal law
claims. The res judicata consequences of a final, unappealed judgment on the merits [cf., Gov.-l, 07-
5670cr (XAP)(2d Cir.) and the USAG’s November 7, 2008, Article || Appellate Political Decision to dismiss
with prejudice Gov.-i legal consequences with respect te R-1, R-2, and R-3: no live Article Hi case or
controversy currently exist between Mr. Ware and the United States and its privies with respect to all
issues, facts, and claims actually or necessarily resolved by the Court of Appeals August 18, 2009,
superseding final judgment entered in Gov.-I with respect to R-1, R-2, and R-3; and all issues, facts, and
claims actually or necessarily resolved by R-1, R-2, and R-3] are not altered by the fact that the judgment
may have been wrong or rested ona legal principle subsequently overruled in another case. There is no
general equitable doctrine which countenances an exception to the finality of a party's failure to appeal
merely because his rights are “closely interwoven" with those of another party who successfully
appeals. Cf. Reed v. Allen, 286 U.S. 191. Nor is there any principle of law or equity which sanctions
rejection of the salutary principle of res judicata on the basis of “simple justice" or “public policy."
{emphasis added).

‘7 Federated, id. at 398 (“There is little to be added to the doctrine of res judicata as developed in the case
law of this Court, A final judgment on the merits of an action [Gov.-t] precludes the parties or their
privies from relitigating issues that were or could have been raised in that action. Commissioner v.
Sunnen, 333 U.S. 591, 333 U. 5. 597 (1948); Cromwell v. County of Sac, 94 U.S. 351, 94 U. 5. 352-353
{1877).”}. (emphasis added).

 

Page 30 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Il executive branch political estoppel against the Government and its privies (i.e., AUSA Melissa
A. Childs and acting USA Audrey Strauss) in all subsequent proceedings between it and Mr.
Ware;*8 and most importantly, terminated all courts’ Article Ill subject matter jurisdiction to
conduct any subsequent fact-finding regarding R-1, R-2, and R-3, and all issues, facts, and claims
actually or necessarily resolved by R-1, R-2, and R-3. R-1, R-2, and R-3 on November 7, 2008,
became the law of the case that governed any then pending appeal in United States v. Ware, 07-
5222cr (2d Cir.), Ware-I. Ergo, the Court of Appeals and the District Court’s Article Ill subject
matter jurisdiction and the United States Article ill standing over the 05cr1115 proceedings were
terminated, aborted, abdicated, and voluntarily relinquished by the USAG’s Article II Appellate
Political Decision on November 7, 2008. The Government's Dkt. 250 claims predicated on 28
USC 2044 regarding any abrogated and moot judgment entered in 05cr1115 prior to November
7, 2008, are moot as a matter of law and application of the absolute finality of the Double
Jeopardy Clause and res judicata in favor of Mr. Ware the prevailing party in Gov.-/.

2. Furthermore, Petitioners-Sureties contend that the Article Ill federal courts currently (I)
lack all subject matter jurisdiction to adjudicate the Government’s risible 28 USC 2044 claims and
{ii} contend that the Article Ili federal courts lack all personal jurisdiction over Ulysses T. Ware,
the Prevailing Party by final order or final judgment and the assets of the estate of “third party

surety” Mary S, Ware.

 

48 See Federated, 452 U.S. at 398-401 {entry of final judgment in an action is binding absolutely, without
exception, on all courts, the parties, and their privies in all subsequent litigation between the parties; and
final judgment “forever settled” all issues and claims actually or necessarily resolved by final judgment).

Page 31 of 49
June 11, 2021
Rule 46{g} cross-motion for cash bail exoneration.
First, Congress by statute”? expressly excluded “any third party surety” from the scope of
28 USC 2044; and therefore, the assets of the estate of third party surety Mary S. Ware are not
within any legal right or claim of the Government, and thus, Article III standing requirements for
the Government to assert any claim thereto. By shear logically application of the express
language of the statute precluded the Government’s claims against the estate of third party
surety Mary S. Ware. The Government’s claim is moot and must be dismissed according to Steel
Co., 523 U.S. at 93-95.°°

Second, the Article Ill federal courts currently lack all personal jurisdiction over Ulysses T.
Ware and the assets of the estate of third party surety Mary S. Ware by the indisputable fact that
Ulysses T. Ware by final judgment is the prevailing party in United States v, Ware, 07-5670cr
(XAP) (2d Cir.}, Gov.-1.51 The loser, the United States and its privies have not legal rights or claims
enforceable in the federal courts regarding any and all issues, facts, and claims actually or
necessarily resolved by the Gov.-/ final judgment entered in favor of Ulysses T. Ware. Federated,
452 U.S. at 398-401. The absolute finality of the Double jeopardy Clause’s inherent preclusive
effects in pari materia with res judicata and collateral estoppel terminated on November 7, 2008,
all personal jurisdiction of the Article Ill federal court over Ulysses T. Ware. Once the USAG

notified the Court of Appeals the United States had abandoned, aborted, terminated, and

 

43 See Exhibit #9,
50 See n. 40, supra.

51 See Exhibits 4 and 8.

Page 32 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
dismissed with prejudice its 07-5670 (2d Cir.) cross-appeal of R-1, R-2, and R-3, the matter was
over and final.

The USAG has the ultimate Article || appellate political discretion** to discontinue for
whatever reason or purpose all litigation in which the United States is a party. That Article II
political power is binding on the federal courts, and bound, absolutely, the District Court and the
Court of Appeals regarding the O5cr1115 and 07-5670 proceedings, respectively.

The Court noted in the Confiscation Case, Id. at 458 on the power of the Attorney General
to discontinue any case at any time and the policy of the Court to not hear any argument by any
branch of government in contradiction of the discretion of the Attorney General.*? On November
7, 2008, the USAG made plain his view on behalf of the United States and its privies in regard to
R-1, R-2, and R-3, and exercised his Article il appellate political power and notified the Court of
Appeals and Ulysses T. Ware the Government had dismissed with prejudice its 07-5670cr (XAP)
(2d Cir.}), Gov-l cross-appeal. That decision was final then, and final now.

The USAO currently in its purported 28 USC 2044 motion lacks proper authority and

standing to prosecute any issues, facts, or claims implicitly or expressly contrary to the views of

 

532 See the Confiscations Cases, 74 U.S. 454, 457 (1869) (“Under the rules of the common law, it must be
conceded that the prosecuting party may relinquish his suit at any stage of it, and withdraw from court at
his option, and without other liability to his adversary than the payment of taxable costs which have
accrued up to the time when he withdraws his suit.”).

53 “Appointed, as the Attorney General is, in pursuance of an act of Congress, to prosecute and conduct
such suits, argument would seem to be unnecessary to prove his authority to dispose of these cases in
the manner proposed in the respective motions under consideration, but if more be needed, it will be
found in the case of The Gray facket, in which this Court decided that in such suits no counsel will be
heard for the United States in opposition to the views of the Attorney General, not even when employed
in behalf of another of the executive departments of the government.” (emphasis added).

Page 33 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
the USAG made on November 7, 2008, regarding R-1, R-2, and R-3. The District Court has not
authority to adjudicate the 28 USC 2044 claim in contradiction to the final judgment entered in
07-5670 that ratified the USAG’s Article II litigation position on the proceedings then on appeal,
and the 05cr1115 proceedings.

Certainly, the USAG and his staff were competent enough in law to realize the legal
consequences of his actions on the United States litigation position regarding the O5cr1115 case.
The USAG’s November 7, 2008, Article |i appellate political decision to dismiss with prejudice 07-
5670, Gov.-f, rendered 05cr1115 moot by operation of law and triggered the absolute finality of
the Double Jeopardy Clause’s inherent preclusive effects and triggered the absolute finality of
res judicata. Federated, 452 U.S, at 401-02. The district courts currently lack all personal and
subject matter jurisdiction over Ulysses T. Ware and the assets of the estate of third party surety
Mary S. Ware. The Government’s claims are moot and are required to be immediately dismissed.
Steel Co., 523 U.S. at 94-95,>4
B. Conclusion.

Petitioners-Sureties have presented argument and facts that overwhelming conclude that
the USAO’s lawyers, AUSA Childs and acting USA Strauss did not do their homework and conduct
any proper and adequate Rule 11(b}{1-4) prefiling investigation of the law, 28 USC 2044,

application; nor did they conduct any proper and adequate investigation into the legal

 

*4 "Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and
when it ceases to exist, the only function remaining to the court is that of announcing the fact and dismissing the
cause." (emphasis added}.

Page 34 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
consequences of Judge Sand’s December 20, 2007, Rule 4i{a}(2) superseding final judgment
entered in favor of GPMT, Ulysses T. Ware, and the Landers.

Moreover, the USAQ’s lawyers have acted in bad faith, vexatious, signed and filed
baseless in law and fact frivolous pleadings, and more to the point of fraud on the court,
prepared, signed, and filed a materially false Declaration in the court, Dkt 251; designed to
mislead and misrepresent the true state of the law and facts relative to their frivolous 28 USC
2044 moot claim.

C. Requested relief.

Petitioners-Sureties request that the Court enter the following relief:

1. Enter an Order setting this matter down for an in court evidentiary hearing to assess
credibility, truth, and the veracity of witnesses that will give testimony regarding the disputed
assertions made as fact contained in the Declaration of AUSA Melissa A. Childs, Dkt 251;

2, Enter an Order directed to the Government providing seven (7) days from June 11, 2021,
to show cause in writing why their 28 USC 2044 motion shall not be dismissed with prejudice for
lack of Article Ill standing and subject matter jurisdiction;

3, Enter an Order directed to the Office of the District Clerk (SDNY) to release to the
attention of Ulysses T. Ware, (i) the $25,000.00 cash collateral of the estate of third party surety
Mary S. Ware not later than June 21, 2021; and (ii) release the $25,000.00 cash collateral bail
posted by Ulysses T. Ware to Ulysses T. Ware not later than June 21, 2021;

4, Enter an Order directed to AUSA Melissa A. Childs and acting USA Audrey Strauss to show
cause in writing not later than June 21, 2021, setting forth facts and legal argument why each
Page 35 of 49

June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
shall not be referred ta the DOJ’s Office of Professional Responsibility for prosecutorial
misconduct in the frivolous, bad faith, and incompetent prosecution of the risible 28 USC 2044
motion;

(ii) why each shall not be held personally liable for 28 USC 1927 monetary and other
sanctions;

{iii} | why each shall not be subject to the Court’s inherent power to sanction bad faith conduct
in proceeding before it;

(iv) pursuant to Fed. R. Crim. P. 42(b) why each shall not be held in criminal contempt, the
willful resistance, 18 USC 401(3), of lawful final judgments and orders entered in favor of Ulysses
T. Ware that rendered the 28 USC 2044 motion moot and frivolous; and

(v} why each shall not be held in crimina! contempt, 18 USC 401(2), as officers of the court,
for the negligent and risible prosecutorial misconduct in official transactions before the court,
and;

(vi} any other relief deems just and proper given the egregious prosecutorial misconduct

exhibited by employees of the DOJ.

Respectfully submitted by:

O Mins 2. Aare.

Ulysses :T.Ware, individually, and as the legal
Representative of the estate of third party surety
Mary S. Ware.

Page 36 of 49
June 11, 2021
Rule 46{g) cross-motion for cash bail exoneration.
CERTIFICATE OF SERVICE

| Ulysses T. Ware certify that | have this 11 day of June 2021, served a copy of this
Pleading via email to:
AUSA Melissa S. Childs and acting USA Audrey Strauss addressed to their official DOF email

accounts: mefissa.childs@usdoj.gov and Audrey.strauss@usdoj.gov.

Page 37 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
EXHIBITS

Page 38 of 49
June 11, 20271
Rule 46(g) cross-motion for cash bail exoneration.
Exhibit #1

ee
5 32. Plaintiffs purchased the Notes purzusnt to the terms of the Subdeription Agreement

; (the “Subscription Agresisenht) ealaredt inta between and mmang die parties on or about February
vy 2, 2001, Plaintiffs collectively paid $1.1 million to TVG and each Plaintiff received 2 Note in

proportion to its Givestment, as set forth in the paragraph 10, Z
a Ps

a
to“ 44. Pursuant ts Secting 10. if) of the Subscription Agreement, VG was obligated to

 

 

 

 

 

 

 

 

 

 

  
 
 
 
 
 
   
 

 

 

file on of before May 3, 2001, a form SB-2 Regisiration Statement with the United States
Securitios and Exchange Commission regitering the stock usderlying the Notes so that upon
conversion the stock could be sold on the open market without restriction. VG was obligated to
4
121
have such registration statement declared effective on or before June 17, 2001. Thus Section
“10.1 {iv} of the Subscription Agreement provides:
“The Company shall fils with the Commission within 90 days of the
Closing Date (the ‘Filing Date’), and use jis reasonable counmercial efferts
to cause to be declared effective a Form 88-2 registration statement (or
such other form as ii is eligible to use) within 133 days of the Closing
Date in onder io register the Regletrable Securities for resale.and '
distribution under the Act, The regisiration statement described in this
paragraph must be declared effective by the Commission within 135 days
‘of the Closing Date (as defined herein)(‘Bffective Date’).” :
{VG filled to comply with its obligations and to dete has not had iis registration statement
declared effective.
Page 39 of 49
June 11, 2021

Rule 46(g} cross-motion for cash bail exoneration.
Exhibit #2

 

UNITED STATIS v, WARE, CASE ND, 09-0851 (20 CHR.) (2010)
ON APPEAL FROM UNITED STATES ¥. WARE, O4cr]224 (Sweei, 1}
4# USC 401(3) CRIMINAL CONTEMPT PROSECUTION
APPELLANT WARE’S OPENING BRIEF

1 Moreover, being unregistered brokers-deaiars operating in violation of 15 U.S.C,

2 $78o(a}{4), Tr. 204-05, Rabinowitz testified as follows at Tr, 204:

+ ADMISSION OF BROKER-DEALER STATUS BY
3 ARERABINOWITZ UNDER CROSS EXAMINATION,

   
 
 
   
  
  
   

) Mir Wares What ts the name of your company?
i Rabinowitz: Li Financial Services,

> Mr, Ware: What business is that company?
3 Rabinowitz: We are in the private placement business,

t Fr, 208

   
 
 

nies have you assated Alpha Capltal

 

1 Nir. Ware: Approulmately how mp i. comm
3 with over, let's say, the last five

 

EVERSHEDS
SUTHERLAND

 
  
 

 

4 Rabinowitz: A good few hundred, -

~y

Mr, Ware: A good few hundied?

   
 

 
 

anid ed oglaes. oat
cepaneneaatyatny semper

   

Rabinowitz:

cro

sae lenae Ad a

ee

 

und tie 15 Section 4, and thus not eligible lor 17 C.E.R. §240,144[k} (Rule 144{k}
regarding the perchase of the Notes of NG/GPMT [GX 1-4).

  

Barbara S, Jones

Partner

 

fage 4 of 12
Appellant Ware's Statement of Facts Q 43.212.508.8505
US. ¥, Wate, 09-085 ier (2d Cir.) eb #1.232.938.5804
Opening Appoal brief

Page 40 of 49

June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Exhibit #3

eer

< Ware's. still.pending.mtn_Doc.239_M... [Q

ged POt baw of the Case
arate PLelane * ‘toh tetabligh marker aifinieuny, ood cull, G. fe. 75-76, thea maxkata wires

pa O foebeiciont amt desijsnd to award any restipution to the Coverament, Lita, she’
yt ‘ defendant wae the pravatling party ox chat portian of the dietrist court's judgaany. if

. Wavnowar, on 10/17/7007, Det, f99, 8. Tr. JED AB-25 the diserier sours, on”
aquest sod morion by the defendant, agreed with the de. tin arguments, tafanced
an Goverment” a tisihle argenent, and, ruled in che defendant's favor statteg: :

 
   
    
     
     

“gin. Ware [the defendant} has requesiad a Ratind Lewidentiacy)
. Beating challenging the govermuant’s exfat provf] ... Ef the

( goveroment: wants i press for reseteucion thet 2 fagraa wich

K-11 | the defandaat the government's trial proof was fusnffiofent and] ”
atin hiuk we should havea Pacion levidentiary| fearing concur=aing
2 Ad

em ether things the affiniency of the sarieer (for
SVST's cecuricies, {eupharis added}, {che “"Yatiod brking™)~ Re P

‘tha dfstctet eovrt'e Facico kuling waa a Favorable pridentiasy puliog im favor of
the defeadunt, after trial, a tute 29{n} riiieg, om an elemenc of the gowernmenn's
faghusd, burdens of teial prové. ascordingiy apptying the rile of Yaw in Martio Lives, —
30 U.S. ae $71-73, aad cirenit precedaut in OLS. y- brnok., 169 P.Ja 732, 735 (za Gir. .
3996}, double. jeapardy was sxiggerad on SEPE UTA protecting the diutrice asurt's
Ferien Subing which conatiruted par an Tenanhah 4 donde,

Puctharmsra, on 10/42/2667, 5. Fe. a5 TL bi-15 che dictrioe sourt informed and pet.» ~
the govarcuent ob aotlee @m to axactly what rhe acaps uf the Patios evidentiary wearing |
would tpeluie- The districre eeart sbeteds

     

git f che government is dAdvaucing a fraud od the market theory,
i than the gore ahold ab to eroge fafcer the jury
thay been discharged, at initial jeopardy termiaated, in
| Violation of the Due Fronenn Clause, aud In ve Rinshin, 39?
BU.8. SSR, 365 (1970)} che elomcorg {fenterialicy, Loess
‘causation, eate.}} «of a freat ov the maxket tcheory.: Taae ig
aac 2 [Yarino past-ridel Rule 29(0} ewideotiary} naering woudd
Z shone. fenphawis” adda) . {tbe ” “Fatiog § i

Ox 16 PeOgWE 999, 5. Tr: 732-26, the disertet court, having offered che Seu
Rovaernwass copper | te nome farth with proof beyend a reanpoubla. doubt ~. ruled ia
favor #E the Agtecd ant after che goverment weteed Lex oostctrial Rute 29{c} Faetdice

aaa: LB @ sustain tte tr fad burden oF prosk,

    
   
     
         
 

      
 

  
 
   

    

    
 

 

pe diekeine compe. celed at S. Tr. 75-762iigsmen

Moxedvar, the! government has €aiied rp address all bot go of
thn ektinfenct warker factoce, Tha géevaruneat pale

' dectined [waived and forfeined) the Cork's [poge~tcriak Sule * :
25{0)1] tevitatiog to pravent evidence fin widlacion of the The :

 
    
   
  
 

Proonas Giaise and In re Vinshipt on this scare. Acodrdingty,

ehie  Conrt sa ro award tcestitacion in chis cand. ct
faupbasia added} the "Tae Leupy Ba Bubiag''}. Red, asus

          

 

The. dist pout entvord de tlesr, Dit. 3. 526 chat on 10/28/2007
cha ddettict ceurn suled fo gavor ef rhe deFeddant, the goveromencis ovidence

@ag inbufFietegrs and ruled khé warkete for THZS and SVSY's secorikdes were be fact
iueffiotanc an a wetter oF dad. and Fact, BLOWING UP THR COVERUMENI‘S Case.
~ ante coe

Ro eee 2

Page 41 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Exhibit #4

gama a hh Oe. SE Rea- Bake

Ee] Q

12ev4397 Doc. 1-5.pdf

 
  
   

thas VANE) HWE apprald Eydef In Q2-3022-08 od ORSAY. APES

   
  
   
    
   
    
  
  
  
   
  

eedai by the
bated of “
a tala hie
ped oesAGh gy COlneud secuetigd than and ite dead, in vielation of!
auy be tig cae Tile 18, United Sines Code, Section 47}. Comt Toa
ediing WEN? CAT ty arged Ware ated Jenics with secuaitieg fata, in vintadon
p pesttnoay 2M of ene 15, Cried States Ce, Scotian 74) and TA
Bsc wn cacurieted Tile 17, Unde of Feleal Regulufons, Section
i, 24) 105, aged Tite 14, Cited Sistas Code, Section 2,

Weee's first trial hepa on Joriuary 44, 2007, Wate, 2
securities stariey, seprexended Riel! pra se with the
~ aiaidance of standhy couracl appefated under the Upirsi:

+ ateew sxettal Aatke Ag. On lanaapy 21, 20%, budge Pauley

ak not slekieclered 4 snisirlsl al Ware's regueas afler Gna of the
lawyat ed Choveruanenn's wiuncives fellcrically Ul daringamecend
dtwedl trick ' Vb be dmiteraaeee
whey intg PCRS IH the course of his testimony,
4 the wisge

 
 

hee
£

  

Ware's retrial began om Apal 16, 2007, with Ware
again seproumnting hanged with the aisiaince af aadiy
counsel. Cin Aga) 38 208 the sty found Ware gaily on

   

  

   

aed OED both cetint.
Mcdensy of th
i iin Cecwher 26, HRT, Judge Pauley scnienced Ware tai

aS
a: a tenn of 97 months’ Enpisonaieat, ba he followed by
si

M liraed on the garket theory, fas ot 12, sgt,
: Useled

Sheet Meda 53 pelts

ech du Maude, ae

   
      
  

  

4. i, Te, daund phe gor't tr prued to te taintfienk od alimest:

a
“Vela fing (Se, Fr)

_ Andrew L. Fish is a partner of
Satterlee Stephens LLP. Mr. Fish
concentrates his practice in white
collar criminal defense and internal
f investigations, trial practice, and
business litigation,

 

Mr. Fish is an experienced trial lawyer who has
served as lead or co-lead counsel in 16 federal jury
ter triais, At Satterlee, Mr. Fish represented a financial
"institution in a federal civil jury trial relating to a
multimillion dollar insurance claim, While in
atw government service, Mr. Fish was lead trial counsel
tm in United States v. Zvi Goffer, the insider trading
aw, prosecution of a Galleon Group hedge fund trader

rand other Wall Street professionals,
invest
ang Si

sew Prior to joining Satterlee, Mr. Fish served for 14
mis years as a federal prosecutor in the United States
Ater Attorney's Office for the Southern District of New

sevlit

TN
alan
spits
shied
eth
Wart
milita
at &

¥
fori

We

  
 
 

 

of 8 ao bod Boil

Cate LOU HRD aU Dacnent Lsguee Pied 0249 Sage t

i 0)

Page 42 of 49
June 11, 2021

   

gang FL

 
 

Rule 46(g) cross-motion for cash bail exoneration.

  
       
      
  
    
   
 

      
 
 
Exhibit #5

| Cliine #08 -O325-WHP Docu

 

 
 

 

 

 

 

 

 

USDC SDNY
HOTER: LEX PRRs
. UNITED STATES DISTIUCT COURT DOT yc
SOUTHAEN DISTRICT OF NEW YORE - BATE ETLED: fa
__ UDETHD STATES OF AMERICA : ost 1SC(WEE)
~agabost~ ¢ ,
ULYSSES THOMAS WARIS, :
waa : “Paoley » epsbncis Tae pextnal
— X dhedawerky om quebiee Oaher.

 

- . . au

WILLLAM 8. PAULEY OY, District Judge:
At ty letter applicutions dated Detember £2006 aud Dourmiver 12, 2006, Ulbyasen

Thomas Ware @Defeadane” of “Ware")} songhf an adjqumment of the Jaraury 16, 2007 qial date
and 3 mopmvssion bescipg, “Ths Court denied those applications in separate orders oo December
11, 2006 and December 22, 2005 respectively. . : ei Qs ( : i
‘ ~ ACY PY

    

vy 28 eoien, ‘on Dectutber 2 2B, 2006, ue Govertmnient Bled mother j another f
precipde Defendant tom exoie-msamixdag ddstale Coveroriceal witness rcparding entiatea)
“ . mitiers (“Daumnber 28 twsction™) Oa January 2, 2607, Defendant Sled a motion, seeking ae an

' a
} adjduramont of the Fanuny 16, 2007 trial date: (2) a sunpeension heariag edness ing alt

'

 

 
 

 

tha

Re dodtumestty and inibemetion obtained from the BECo (0) 2 log propered by the SEC and the OFAO
fo altel

ae 2 celated wellef (Faauary 2 motion”). Finally, by ietter dated January &, 2067, Detendant seckr

rad
4

(Appt. 4 B2-l aewte os by USO)

 

X #&
2 i ore tae

 

SA-d40

Page 43 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Exhibit #6

» Filed OG/19/17 SaAage 19 of 22

o “

A edgine dittercaot oxciem requizing the Government to provide infarmation. p
DOnfendart lameciately. Tho relief sought on FJanuecy FE, 2007 largely overlaps with peHcl
In Garr,

 

requested in Defendant's Fanuwusary 2 wothlow oF at acmureent on Jacnteary 5, 2007.
Hefeordant*s January 7 application esseatiaity celterates bis eaclier cequiests Zoe ecliet on

- .

December t, 2005 and December 19,2006. = .

 

>

Deterndtent’s January 2 moden cevelves around alleged improper collusion
betwen the SEC and the USA. At the Fanuary 5, 2007 beesigg, Ware cluctGed hic argument
any dowurseniative, communication subssquent to Deeconber 3, 2003 ducing the

eogerings sivil litigation in Mewacia is subject to suppression becansd aotice was mot
given by the SEC nor Mr. Soutbwell's office thar ay, iaginent priminal Cos ov et

investigation wea capping pareninion ty the sue oomctuct ag was aogeitig in the
eiwit litigatioy.. That inftsimatio is sibperet to suppression, your Honor, bocause:
motions wan cot given: to the civil Niieante im the ci¢gii action in Meveacda.
~ pCPeansaiipt of Oral Argument, dated Fan. 5, 2007 (Oral Arg. Te.) pe RP) - - 2 ;
x a A salotzest Ursin Sraaes Astomay (AUSA"} Aleiuaisciet, So Sb wrel! nes pounded “that
this dpcc dick mot. come about fast 2 vederval from the SEC, anc to Duis] knowletee, air. WMornis {triat
eounsel foc the SEC) wever contacted the PEAR’ Ss} office or the PET about this case pring oo
when the PRI comtected Mr, Moms sonntioes after December 2004.7 {(Orak Ary. Fr pe. 30.3 As
for Ware’s aneortions of collusisn between the USAC aod the SEC, ALISA Southwell
represented that aone of the coxespoudence between those agesnctes opacemed “what sbovtd
bapten In the civil titeation, [wiket] depositions should Ge taken oc aapiiibeg of Urat Hk. It was
” alt ie the sature primarily of Mx. | Notis faporcing om what bad beagroened ty the proceeding,

i
2
a4
4
ss
te
zt
2
nidsty petbHe events and providing documents”. (Oral Arg. Te. pes. 29-30.) There is  enebsbog wm =F

Page 44 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Exhibit #7

Barbara 5. Jones
fartner

4 +Lascaoits
id 91.212,938.3505

@ Now York

Practices:

i RIP GAricR tt WHITE (GL. am DEFENSE HETERYNAL PEVISE

i MOIR ETE i

 

See
ec

as

SSR

pce ine
a ae = EAN
oe

 

Page 45 of 49
June 11, 2021 :
Rule 46(g) cross-motion for cash bail exoneration.
Exhibit #8

 

Page 46 of 49
June 11, 2021
Rule 46(g) cross-motion for cash bail exoneration.
Exhibit #9

UII > U.S. Code . Title 28» PART V > CHAPTER 129 § 2044

28 U.S, Code § 2044 - Payment of fine with bond money

U5, Code Notes

 

prev | next -

On motion of the United States attorney, the court shall order any money belonging to and deposited by or on behalf of the
defendant with the court for the purposes of a criminal appearance bail bond (trial or appeal) to be held and paid over to the
United States attorney to be applied to the payment of any assessment, fine, restitution, or penalty imposed upon the
defendant. The court shall not release any money deposited for bond purposes after a plea or a verdict of the defendant's
guilt has been entered and before sentencing except upon a showing that an assessment, fine, restitution or penalty cannot
be Imposed for the offense the defendant committed or that the defendant would suffer an undue hardship. This section shall
net apply to any third party surety,

(Added Pub, L, 101-647, tile XXXVI, §3629(a}, Nov, 29, 1990, 104 Stat, 4966,

Page 47 of 49
June 11, 2021
Rule 46(g} cross-motion for cash bail exoneration.
Exhibit #10

SA
My Grnal

Alpta Capttal, A.G.
duaieye

(rbodanan's Gites (Gebuhdlive age
Ve Gqralow Uieedtiagnateop

taal Ale Cad AG.

Ulysses Ware caheeigynadton

 

 

Wed. Ap 21, 0) 29
Good ate,

Pressel fp aur ctevarnatony | have revdewed FIRS icte( hock wed Cabal Regiabatinn Deneeliny datebazat and
weg wilds tp oz 2 FEGRA species Bors tate chs Capelal AG thet aa glee wT

iyi have concemssthat Alpha Cayital AS. chaning fo be a FINRA msernbey, pou may nga consder
Haya Ragay Ty wih FINRAS Nalenal Cavee and Feta nas Deena Progen oc foher
seven, Those tegolatey na mnening addons evi and invmalgason dbo eukject bra reguiakay
eesponse. FUR may fond any regulatogy tips that fal oulshis ils hnedictonad reach io the enpreniate
segudatony oc baa erdorcesnenl agencies, [nthe hae, you car noly FINRA of any ust pracllons of
\iclator of FINRA rides hy fg a senuiatowy tp onine va kipieay lus epencinbyeads,

ENRAREpaoy Tin Fom
hy awrbracginduly bes
FRURA Rogar Tips

TAGE Shee,

Wastingten, DG ABE 0

Fac (868) 387286

ifyatrequire futier ateidance, please contact io Otic ol he Ombudarmanal BBE 00128 ot

Sy may el beckapouns, PRIA OBbon af the Orilanionun yeas ancien center fer fr mecrbey rs and
ahede evagdayens, pubhs Freetirs, and any obhet hatiress oc died who beatin NRA i woke hs cee
dived operons, erfvconenl of ober FRA seivtin ay sal duel hoe neared fhe roger Channa
ankbossing a concer at fetta he iacue corned ba tesoted feeagh eter chan cigy alee carta hp
Ondudavan’s Cita. Adticed iforatin can be feat enina at Mp Setalinaapahetecteden,

hoon conn of pour cooked aah a Cordura obie, pany ate Boa mites fa cea or eats
dvey hata peaeerdepeomToohatom Hi aie ae jor Bena avi conte
degdihork bcormiay eyvva ard oid ous kbs Mau pani serve

epee enon ov ned acre Pee ATER, 1

Page 48 of 49
June 11, 2021

 

yERA fal pace AL
Regards,
Barista Barick

fysilst hits
TERM Dare fe fetyden
BARRY the

Bed

 

foc GEA

Filia

Govdebeataity Rotze Ths esta becuse alassnerds, say edad aeniqethc peopiietary sneer dal ay Saealy

lvdaged iovsivtoa dlyse axe ool ce itavded peceesor an athcelned ageed ofan bileeded racapeed, yo ate have

athe chat any diesarretation, dat erbon or copyingel he inkena tan contained B ex banerntled wi tis ead s

wnautueized and stindysectebtied Uf yee hava teerdeed Bes eve a avy, pitata ney te earlier by rapt ta this

eabage Bel pemanarty delete 65 ean is abaclandeds, aad aaj cogs ef bvaveatly You shod nd (ela,

Sea esas nye ep et Ss any pal ft aes bey orp
hank yeu,

 

Thomas Har canetlaepd ne
foc Orbudenan's Oita Ombuds inva age

Denk ule da infomation
‘Saibtiothihet

Wed Ae) 2071 28 Al

Finfa se"
FINA

les lealyage ante doo arb ACARI MARAE BD

i =

Rule 46(g} cross-motion for cash bail exoneration.
Exhibit #11

Fed. R. Crim P. Rule (g} Exoneration. The court must exonerate the surety and release
any bail when a bond condition has been satisfied or when the court has set aside or remitted
the forfeiture. The court must exonerate a surety who deposits cash in the amount of the bond

or timely surrenders the defendant into custody.

Page 49 of 49
June 11, 2021
Rule 46(g) croass-motion for cash bail exoneration.
